
	
		II
		111th CONGRESS
		2d Session
		S. 3990
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2010
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To extend emergency unemployment benefits without adding
		  to the Federal budget deficit, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Unemployment Benefits
			 Extension Act of 2010.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking November 30,
			 2010 each place it appears and inserting January 3,
			 2012;
					(B)in the heading for subsection (b)(2), by
			 striking november 30,
			 2010 and inserting january 3, 2012;
			 and
					(C)in subsection (b)(3), by striking
			 April 30, 2011 and inserting June 9, 2012.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking December 1,
			 2010 each place it appears and inserting January 4,
			 2012; and
					(B)in subsection (c), by striking
			 May 1, 2011 and inserting June 11, 2012.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking April 30, 2011 and inserting June 10,
			 2012.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph (E), by striking
			 and at the end; and
				(2)by inserting after
			 subparagraph (F) the following:
					
						(G)the amendments
				made by section 2(a)(1) of the Emergency
				Unemployment Benefits Extension Act of 2010;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Unemployment Compensation Extension Act of
			 2010 (Public Law 111–205).
			3.Temporary
			 modification of indicators under the extended benefit program
			(a)IndicatorSection
			 203(d) of the Federal-State Extended Unemployment Compensation Act of 1970 (26
			 U.S.C. 3304 note) is amended, in the flush matter following paragraph (2), by
			 inserting after the first sentence the following sentence: Effective
			 with respect to compensation for weeks of unemployment beginning after the date
			 of enactment of the Emergency Unemployment
			 Benefits Extension Act of 2010 (or, if later, the date
			 established pursuant to State law), and ending on or before December 31, 2011,
			 the State may by law provide that the determination of whether there has been a
			 state on or off indicator beginning or ending any
			 extended benefit period shall be made under this subsection as if the word
			 two were three in subparagraph
			 (1)(A)..
			(b)Alternative
			 triggerSection 203(f) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)Effective with respect to
				compensation for weeks of unemployment beginning after the date of enactment of
				the Emergency Unemployment Benefits Extension
				Act of 2010 (or, if later, the date established pursuant to State
				law), and ending on or before December 31, 2011, the State may by law provide
				that the determination of whether there has been a state on or
				off indicator beginning or ending any extended benefit period
				shall be made under this subsection as if the word either were
				any, the word both were all, and
				the figure 2 were 3 in clause
				(1)(A)(ii).
						.
				4.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, $95,000,000,000 in appropriated discretionary
			 funds are hereby permanently rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense
			 or the Department of Veterans Affairs.  
			5.Budgetary
			 provisionsThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, jointly
			 submitted for printing in the Congressional Record by the Chairmen of the House
			 and Senate Budget Committees, provided that such statement has been submitted
			 prior to the vote on passage in the House acting first on this conference
			 report or amendment between the Houses.
		
